Citation Nr: 1011155	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a right ankle injury, involving the superficial 
peroneal nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from 
June 1998 to August 1999 and from February 2003 to February 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2006 and in April 2006 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge. A transcript of the 
hearing is in the record.

In July 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

A right ankle injury, involving the superficial peroneal 
nerve, is manifested by loss of sensation and numbness in the 
lateral and dorsal aspect of the right foot without motor 
abnormality.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
ankle injury, involving the superficial peroneal nerve, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8522 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, 
dated in January 2005 and in March 2006 on the underlying 
claim of service connection. Where, as here, service 
connection has been granted and the initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
residuals of a right ankle injury, involving the superficial 
peroneal nerve.  Dingess, 19 Vet. App. 473, 490; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, records from private medical caregivers, 
and afforded the Veteran VA examinations in March 2006, 
September 2006, August 2007, and November 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).



The Veteran is currently rated under Diagnostic Code 8522.  
Under Diagnostic Code 8522, the criterion for the next higher 
rating, 20 percent, is severe incomplete paralysis.  When the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.

Facts 

The Veteran injured her right ankle in service and underwent 
two surgeries in 2000.  An EMG test in service in 2003 was 
interpreted as showing a severe, but incomplete nerve injury 
to the right superficial peroneal nerve.  The right sural 
nerve and the right deep peroneal nerve were undamaged.

On VA examination in September 2006, the Veteran complained 
of swelling and pain with weight bearing.  She had more pain 
since she was on her feet more while teaching.  Her symptoms 
flare with cold, wet weather.  On physical examination, 
dorsiflexion was to 5 degrees and plantar flexion was to 40 
degrees without pain.  She had somewhat diminished inversion 
and eversion.  The entire ankle was diffusely swollen and she 
was exquisitely tender to very light palpation over the 
lateral and dorsal aspects of the right ankle and foot.  
Strength was normal and she had 2 + pulses.  There were no 
signs of abnormal weight bearing, but she walked with a 
slight limp.  She was able to accomplish her job requirements 
as a teacher.  There were no additional limitations by pain, 
weakness, fatigue, lack of endurance with repetitive use.



On VA examination in August 2007, the Veteran complained of 
pain with prolonged walking or standing when working as a 
teacher, but she could accomplish the required tasks of her 
job with frequent pain.  She used a cane and also used a 
brace at work.  On physical examination, the right ankle was 
swollen.  She reported that she had frequent swelling and 
when extreme, she also experienced numbness in the distal 
lateral foot and into the fourth and fifth toes.  
Dorsiflexion was to 10 degrees and plantar flexion was to 40 
degrees without pain.  There were no additional limitations 
by pain, weakness, fatigue, lack of endurance with repetitive 
use.  Her strength was estimated to be normal, as were her 
sensory response.  The Veteran had a normal posture and gait 
but used a posterior splint in her shoe.  Her activities of 
daily living were not impaired.

In October 2007, on evaluation by a private physician, Dr. 
J.C.B, the Veteran stated that she still had pain and 
swelling and that she had to stand most of the day as a 
school teacher.  On physical examination, the right ankle was 
swollen both medially and laterally.  Dorsiflexion was to the 
neutral position and plantar flexion was 35 degrees with 
pain.  There was some tenderness along the anterolateral 
ankle gutter and she had a positive Tinel's sign over the 
superficial peroneal nerve which sends pain down to the 
lateral toes.  Dr. B did not detect any appreciable 
instability with inversion of the ankle.  The Drawer's sign 
was negative. 

In February 2009, the Veteran testified that she was a high 
school teacher and she was on her feet most of the day and 
when at home with her three young boys. She also stated that 
she was unable to stand or walk more than 30 to 45 minutes 
and the ankle disability interfered with her daily 
activities.  The Veteran testified that she had foot drop.  

In November 2009, the Veteran underwent a VA examination.  
She reported constant numbness in the lateral aspect as well 
as the dorsal aspect of the right foot.  She also experienced 
a burning sensation on an intermittent basis each day.  She 
described a cold feeling to her ankle.  She used a brace and 
a cane, the latter on an as needed basis, both of which help.  
She can not walk more than five minutes and stand more than 
30 to 35 minutes.

On examination, the Veteran walked with a limp and was using 
both her brace and cane.  The examiner noted sensation in the 
right lateral and dorsal aspect of the foot was decreased 
when compared to the left foot.  The ankle was edematous.  
Pedal pulses were 2 +, reflexes were normal, and strength was 
5/5.  The foot was pink, warm, and dry.  The examiner noted 
the Achilles tendon was midline and there was no muscular 
atrophy or callosities suggesting abnormal weightbearing.  
Balance and propulsion were normal.

An EMG did demonstrate that the right superficial peroneal 
impairment.  The study showed no evidence of peroneal motor 
neuropathy or right tarsal tunnel syndrome.  The examiner 
characterized the results as a mild superficial peroneal 
nerve sensory loss only with no motor abnormality.

Analysis

Besides the nerve injury, the Veteran is rated separately for 
limitation of motion of the right ankle and residuals of a 
scar associated with the injury to her right ankle.

The evidence does not demonstrate that the Veteran has 
sufficient neurological impairment in her right ankle, which 
could be described as severe incomplete paralysis as the 
findings are wholly sensory without motor abnormality, such 
as foot drop, which equates to no more than moderate 
impairment at most under 38 C.F.R. § 4.124a.  

The Board has considered the application of other diagnostic 
codes in order to afford the Veteran a higher rating but does 
not find any raised by the medical evidence as the evidence 
does not establish injury or impairment to other peripheral 
nerves.

Accordingly, the Veteran does not meet the schedular criteria 
for a rating higher than 10 percent based on neurologic 
manifestations at any time during this appeal.

As the preponderance of the evidence is against the claim for 
an initial rating higher than 10 percent for residuals of a 
right ankle injury, involving the superficial peroneal nerve, 
under Diagnostic Code 8522, the benefit-of-the-doubt standard 
does not apply.  38 C.F.R. § 5107(b).

Extraschedular Rating

Although the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating. 38 
C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.

There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria. If the criteria reasonably describe the  
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate. Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).





ORDER

An initial rating higher than 10 percent for residuals of a 
right ankle injury, involving the superficial peroneal nerve, 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


